El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Los peticionarios en este reqnrso de certiorari fneron con-denados en rebeldía por la Corte de Distrito de San Juan, Sección Ia., a la rescisión de cierto contrato y a pagar por-daños y perjuicios la cantidad de tres mil quinientos pesos. .Después de la sentencia pidió el demandante y la corte de-cretó, sin exigirle fianza, el embargo de bienes de los deman-dados para asegurar el pago de dicha cantidad.
Trabado el embargo los demandados pidieron de la corte que dejara sin efecto la rebeldía en que se hallaban y tam-bién la sentencia que había dictado sin oírlos. Así lo acordó la corte sentenciadora, siendo apelada esta resolución por la parte demandante. En tal estado el pleito los demandados solicitaron que se levantase' el embargo por haber quedado sin efecto la sentencia que sirvió de base a la orden decre-tándolo sin fianza y aunque así fué acordado prontamente volvió el juez sobre su acuerdo y resolvió que el embargo quedase subsistente. Esta resolución es la que motiva la queja de los peticionarios en este recurso.
Opinamos que el juez inferior no infringió con dicha re-solución la ley de procedimientos referente a aseguramiento de sentencias.
La sección 3a. de tal ley, según quedó enmendada por la No. 27 de 13 de abril de 1916 faculta a los jueces para decre-tar el embargo de bienes, sin necesidad de que el demandante preste fianza, cuando se solicita después de dictada sentencia condenatoria. En este caso existía tal clase de sentencia cuando el embargo fué decretado sin fianza, y .si bien es cierto que más tarde dicha sentencia quedó sin efecto por haberse concedido a los demandados el beneficio de ser oídos en el *172juicio, cancelándoles la rebeldía en que habían incurrido, como tal orden fué apelada por la parte demandante queda-ron en suspenso sus efectos de acuerdo con el artículo 297 del Código de Enjuiciamiento Civil según el cual la inter-posición de una apelación suspende todo procedimiento res-pecto de la sentencia y orden apelada y por consiguiente es insostenible la argumentación de los peticionarios de que la orden dejando sin efecto su rebeldía y la sentencia que fué dictada, sustituyó desde luego la anterior sentencia y que por tanto no existe por abora una sentencia .condenato-ria que justifique un embargo sin fianza.
El auto librado debe ser anulado.

Anulado el auto expedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf del Toro y Hutchison.